                                                                                             I 9 CV~   0 0 I O5

STATE OF NORTH CAROLINA                                                       IN THE GENERAL COURT OF JUSTICE
                                                                                  SUPERIOR COURT DIVISION
HOKE COUNTY                                           n                               FILE NO.
                            ~   ;··   ~~.

                                      l
                                             ··, r:
                                          t . . :~ \_)
                                                          ! "
                                                          '
                                                                f" •)
                                                                '   '-)   )                 -----
ANSTRICE EPPS,                                                            )
                                                                          )
                       .. '
               Plaintiff.
                       .,
                                                                          )
                                                                          r            COMPLAINT
               v.                                                         )               AND
                                                                          )       DEMAND FOR JURY TRIAL
BB&T CORPORATION,                                                         )
                                                                          )
               Defendant.                                                 )


                                                              COMPLAINT

       Plaintiff, Anstrice Epps, pro se, complaining of the Defendant herein respectfully sets forth

and alleges as follows:


                                                  PRELIMINARY STATEMENT


1.   Plaintiff Anstrice Epps is asserting claims under North Carolina law for Wrongful Discharge

     Against Public Policy, intentional infliction of emotional distress, negligent infliction of

     emotional distress, negligent supervision in the workplace. Plaintiff is also asserting claims

     under the Americans with Disabilities Act of 1990, as amended, for unlawful discrimination

     and retaliation in the workplace due to disability.

                                                                          PARTIES

2.   Plaintiff is, and was at all times relevant to this Complaint, a citizen of the United States and

     resident ofNorth Carolina. Plaintiff resides in Hoke County, North Carolina.

3.   Defendant is incorporated in the State of NC and is doing business in the State of North

     Carolina. Defendant has a registered agent in North Carolina which is CT Corporation

     System, with a registered office Address of200 West Second St 3rd Floor, Winston-Salem,


                                                                                                                  1
                                                                                                           EXHIBIT

                                                                                                              A
     Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 1 of 25
      NC 27101. Plaintiffs W-2 shows BB&T Corporation, CT Corporation System, registered

      agent as shown on NC Secretary of State's website.

                                             JURISDICTION

4.    The jurisdiction of the Court is invoked pursuant to the North Carolina common law cause of

      action, Wrongful Discharge in Violation of Public Policy, intentional infliction of emotional

      distress, negligent infliction of emotional distress, negligent supervision in the workplace, and

      Title VII of the Civil Rights Act of 1964, as.amended, 42 U.S.C. § § 2000e to 2000e-17 (

      race, color, gender, religion, national origin) and the Family and Medical Leave Act of 1993,

      as amended, 29 U.S.C. § 2615 and also the Americans with Disabilities Act of 1990, as

      amended, 42 U.S.C. § 12101 et seq ..

5.    The termination of Plaintiff from her position was in violation of the public policy of the State

      of North Carolina, specifically, the North Carolina Equal Employment Practices Act, N.C.G.S.

      § 143-422.1, et seq., which makes discrimination on account of disability an unlawful

      employment practice in North Carolina.

6.    Plaintiff, Anstrice Epps, timely filed an EEOC Charge of Discrimination based on Disability

      with the Equal Employment Opportunity Commission ("EEOC"), designated as EEOC

      Charge No. 430-2018-02847.

7.    Defendant, BB&T Corporation, received notice of Plaintiffs EEOC Charge, had actual notice

      of Plaintiffs claims, and had an opportunity to participate in the EEOC reconciliation process.

8.    A Notice of Rights letter from the EEOC was signed on November 19, 2018.

9.    Plaintiff received the Notice of Rights letter from the EEOC on November 23, 2018.

10.   Plaintiff has exhausted her administrative remedies.




                                                                                                      2




      Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 2 of 25
11.   At all times relevant, Defendant, BB&T Corporation, employed Plaintiff at its facility located

      in Raeford, North Carolina, in Hoke County.

12.   The unlawful employment practices alleged below were committed within the County of

      Hoke, North Carolina and in the Eastern District of North Carolina.

13.   At all relevant times herein, Defendant has been engaged in an industry affecting commerce,

      pursuant to 42 U.S.C. § 12111(5)(A).

14.   At all relevant times herein, Defendant was a "covered entity" pursuant to 42 U.S.C. §

      12111(2).

15.   At all relevant times herein, Defendant was an "employer" within the meaning of 42 U.S.C. §

      12111(5).

16.   At all relevant times herein, Plaintiff was an "employee" of Defendant within the meaning of

      42 u.s.c. § 12111(4).

17.   Defendant is an employer engaging in commerce and have had more than 15 employees in

      each of 20 or more weeks in the current or preceding calendar year.

                                         FACTUAL ALLEGATIONS

18.   On or around February 8, 2017, Plaintiff was hired by Defendant as a Branch Banker III at the

      Raeford, NC location.

19.   Plaintiff received no disciplinary actions and maintained a good performance record while

      employed by Defendant.

20.   Around March 2018, Plaintiff experienced a flare up episode of her disability (Crohn's

      Disease). On March 29, 2018, FMLA was granted to the Plaintiff for intermittent leave due to

      her disability by the Defendant.




                                                                                                     3




      Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 3 of 25
21.   On June 8, 2018, the Plaintiff exercised her right to use her accommodation given by the

      Defendant due to the Family and Medical Leave Act of 1993, as amended, 29 U.S.C. § 2615.

      Linda Hollingsworth, Branch Banker IV was supervising for Margaret Crumpler, Market

      Leader IV during her absence out of the office. Linda Hollingsworth interfered with the

      Plaintiff's rights to use the Family and Medical Leave Act of 1993, as amended 29 U.S.C. §

      2615 by asking her to come into work due to another employee being on vacation via text

      message.

22.   On June 13, 2018, the Plaintiff had a colonoscopy procedure at UNC Chapel Hill. The

      Plaintiff notified Margaret Crumpler, Market Leader IV, that she would be out of work for

      two days due to the procedure as her physician mandated. In response, Margaret. Crumpler

      stated that she required a note from the physician for the absence, which is not required under

      the Family and Medical Leave Act of 1993, as amended, 29 U.S.C. § 2615.

23.   On June 14, 2018, in response to the instructions from Linda Hollingsworth and Margaret

      Crumpler, the Plaintiff spoke with Carlie Matheson in the Human Resources Department of

      the Defendant. The Plaintiff advised Carlie Matheson of the interference that occurred on

      June 8, 2018 and that Margaret Crumpler required a note from the physician for the absence.

      Carlie Matheson informed the Plaintiff that the instructions provided by Linda Hollingsworth

      and Margaret Crumpler were in direct violation of the policy for FMLA. Carlie Matheson

      advised the Plaintiff that she would be reporting the above-described incidents to Jenny

      Meekins in Human Resources. Carlie Matheson instructed the Plaintiff to discuss the incidents

      further with Jenny Meekins by phone conversation. Carlie Matheson also advised the Plaintiff

      that she would report the complaint of interference and discrimination. The Plaintiff was

      unsuccessful with contacting Jenny Meekins on site of the complaint on June 14, 2018.


                                                                                                     4




      Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 4 of 25
24.   On June 18, 2018, the Plaintiff called Carlie Matheson, notifying her that she had been unable

      to reach Jenny Meekins. In response, Carlie Matheson referred the Plaintiff to contact Sandra

      Blanton in Human Resources. The Plaintiff attempted to reach Sandra Blanton but was

      unsuccessful, so the Plaintiff continued up the line until she reached the legal department who,

      in turn, contacted Debra Horvath (Margaret Crumpler's boss).

25.   Later on that day of June 18, 2018, Margaret Crumpler gave the Plaintiff the first written

      warning for teller, balancing, and loan errors. The Plaintiff admits to these errors, however,

      other employees who made these same errors were given verbal warnings, which did not lead

      to written warnings for repeated infractions. The Plaintiff believes that the first written

      warning was issued in retaliation for complaining about Linda Hollingsworth and Margaret

      Crumpler' s interference with her disability accommodation.

26.   On June 19, 2018 Margaret Crumpler and Debra Horvath met with the Plaintiff. During this

      meeting, Debra Horvath informed the Plaintiff that she must only speak to Jenny Meekins

      about any Human Resources issues, despite the fact that the Defendant has no policy

      preventing any employee from calling someone else in the company to report complaints.

      During the conversation, Debra Horvath told the Plaintiff that she knew about her calls to

      Sandra Blanton, and Tim Davis in the Legal Department. Visibly angry about this, Debra

      Horvath demanded the Plaintiff to tell her the names of anyone else that she had called about

      her complaint.

27.   On June 19, 2018, the Plaintiff called Human Resources to report the harassment to which she

      had been subjected in connection with her disability. The Plaintiff provided details about the

      harassment to Michelle Boston in Human Resources.




                                                                                                       5




      Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 5 of 25
28.   On June 19, 2018, Dorothy Woodard (Ms. Horvath's Manager) contacted the Plaintiff.

      Dorothy Woodard also told the Plaintiff that she should have returned to work immediately

      after her follow-up appointment of June 15, 2018.

29.   In contrast, Linda Hollingsworth (Caucasian) had a medical condition(colitis) but was not

      required to provide physician's notes when she missed work because of this condition.

      Further, Margaret Crumpler did not require Linda Hollingsworth to come into work when she

      experienced flare-ups associated with the colitis.

30.   On June 21, 2018, the Plaintiff received a positive coaching performance review from

      Margaret Crumpler, telling her loan volume, constant credit and client deposits had improved.

31.   On July 18, 2018, the Plaintiff sent an email to Carlie Matheson, memorializing the phone

      conversation on June 14, 2018 about the disability complaint.

32.   On July 20, 2018, the Plaintiff sent an email to Jenny Meekins, notifying her about having

      been discriminated against due to her disability.

33.   On August 7, 2018, the Plaintiff sent an email to Sandra Blanton, complaining about the

      disciplinary action given on June 18, 2018. The request was sent to remove the infraction

      from her file.

34.   On August 8, 2018, the Plaintiff received a mid-year review indicating that her performance

      was satisfactory.

35.   August 27-September 10, 2018, the Plaintiff was assigned to work in the Southern Pines

      branch of the Defendant due to shortage of teller staffing.

36.   On September 10, 2018, the Plaintiff returned to the Raeford branch of the Defendant. The

      Plaintiff was called into Margaret Crumpler' s office and was given a final written warning due

      to an infraction at the Southern Pines branch of the Defendant. Margaret Crumpler informed


                                                                                                    6




      Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 6 of 25
       her that she could be terminated at any time. The Plaintiff believes that this action was in

       retaliation for her complaint of discrimination. That same day, the Plaintiff called Lauren

       Barker in Human Resources about this incident.

3 7.   On September 12, 2018, the Plaintiff sent an email to Lauren Barker memorializing the

       incident on September 10, 2018. On September 20, 2018, the Plaintiff was again assigned to

       the Southern Pines branch.

38.    On September 21, 2018, the Plaintiff asked Lauren Barker about the status of her investigation

       of the Plaintiff's discrimination complaint. On September 24, 2018, the Plaintiff unknowingly

       cashed a fraudulent check at the Southern Pines branch. On September 25, 2018, Margaret

       Crumpler informed the Plaintiff that the above check had been cashed. Because of this,

       Margaret Crumpler advised the Plaintiff that she could be terminated at any time.

39.    On September 28, 2018, the Plaintiff was terminated due to the above cashed fraudulent

       check. Other employees have made similar infractions and the severity of discipline issued to

       those employees consisted of a verbal warning. Further, had management not administered

       one or both prior written warnings against the Plaintiff, she would not have had a final written

       warning in her file prior to the incident of September 24, 2018.

40.    The Plaintiff believes that the BB&T-Raeford branch discriminated against her due to her

       disability and race. Moreover, the management of that branch retaliated against her by issuing

       disciplinary actions against her and terminating her as a result of her prior complaints.

41.    As a result of the mistreatment experienced by the Plaintiff, she has suffered mental stress.

       The Plaintiff has also suffered from significant loss of income and benefits as a result of being

       fired from the Defendant.




                                                                                                       7




       Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 7 of 25
42.   The Plaintiff received performance reviews indicating she met expectations. However, it

      appears that she was single out for more severe disciplinary actions than other employees

      because of her disability and local management's frustration with accommodating this

      disability, as prescribed by the corporate office.

43.   In retaliation, the Defendant fired the Plaintiff fifteen weeks after the Plaintiff complained

      about disability discrimination due to her disability, in violation of the Americans with

      Disabilities Act of 1990, as amended, Title VII of the Civil Rights Act of 1964, as amended,

      42 U.S.C. § § 2000e to 2000e-17 ( race, color, gender, religion, national origin) and the

      Family and Medical Leave Act of 1993, as amended, 29 U.S.C. § 2615 This was also in

      violation of the North Carolina public policy of Wrongful Discharge Against Public Policy.

44.   As a result of the actions of Defendant as set forth herein, Plaintiff sustained loss of income

      and loss of employee benefits which have caused significant hardship for her. Plaintiff

      suffered severe emotional distress as a result of Defendant's failure to accommodate her

      disability and because the Defendant fired the Plaintiff in retaliation for Plaintiff complaining

      about discrimination. Because of this severe emotional distress, Plaintiff participated in

      approximately two therapy sessions with a mental health professional and was prescribed

      medication.

45.   As a result of the actions of Defendant as set forth herein, Plaintiff is entitled to recover

      compensatory and punitive damages in an amount exceeding $25,000.

                               FIRST CLAIM FOR RELIEF
                    VIOLATION OF AMERICANS WITH DISABILITIES ACT
                               DISABILITY HARASSMENT

46.   Plaintiff hereby re-alleges and incorporates by reference the allegations as set forth in the

      preceding paragraphs of this Complaint.


                                                                                                          8




      Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 8 of 25
47.   Plaintiff was an employee of Defendant.

48.   Defendant treated Plaintiff less favorably because she had an actual physical and mental

      impairment that limits one or more major life activities; had a record of a physical and mental

      impairment that limits one or more major life activities or was perceived by Defendant as

      having a disability that is not transitory and minor.

49.   Plaintiff was qualified for her position and was able to perform the essential functions of this

      position with or without a reasonable accommodation.

50.   Plaintiff was subjected to unwelcome conduct by her supervisor.

51.   Defendant knew or should have known about the harassment and failed to take prompt action

      to stop it.

52.   Plaintiff brings this action pursuant to the ADA 42 U.S.C. § 12101, et seq. Plaintiff is a

      qualified individual with disabilities which impaired major life activities including but not

      limited to functions of the immune system, digestive, bowel, sitting, concentrating, thinking,

      toileting, sleeping.

53.   The Defendant's harassment against Plaintiff was willful and Defendant's intentional acts

      were committed with malice and/or a reckless indifference to Plaintiff's federally-protected

      rights. Accordingly, Plaintiff is entitled to have and recover punitive damages from

      Defendant.

54.   Plaintiff is further entitled to recover reasonable fees, costs and the expenses of this action and

      such interest as may be allowed by law.


                                SECOND CLAIM FOR RELIEF
                     VIOLATION OF AMERICANS WITH DISABILITIES ACT
                    FAILURE TO REASONABLY ACCOMMODATE DISABILITY



                                                                                                         9




      Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 9 of 25
 55.    Plaintiff hereby re-alleges and incorporates by reference the allegations as set forth in the

        preceding paragraphs of this Complaint.

 56.    Plaintiff was an employee of Defendant.

 57.    Plaintiff had a disability as set forth above.

 58.    Plaintiff informed Defendant of her disability and requested an accommodation so that she

        could perform the essential duties of the job.

 59.    There was an accommodation available that would have been effective and would not have

        posed an undue hardship to Defendant.

 60.    Defendant failed to provide a reasonable accommodation.

 61.    The accommodations requested by Plaintiff were intermittent leave and as needed when flare-

        ups occurred.

 62.    Defendant failed to reasonably accommodate Plaintiff's disab1Iity in violation of 42 U.S.C. §

        12112(b)(5)(A).

 63.    The Defendant's failure to accommodate Plaintiff's disabilities was willful and Defendant's

        intentional acts were committed with malice and/or a reckless indifference to Plaintiffs

        federally-protected rights. Accordingly, Plaintiff is entitled to have and recover punitive

        damages from Defendant.

. 64.   Plaintiff is further entitled to recover reasonable fees, the costs and the expenses of this action

        and such interest as may be allowed by law

 65.    As a result of Defendant's actions, Plaintiff suffered from a loss of income, severe emotional

        distress.

                               THIRD CLAIM FOR RELIEF
                    VIOLATION OF AMERICANS WITH DISABILITIES ACT
                                   'RETALIATION


                                                                                                         10




        Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 10 of 25
66.   Plaintiff hereby re-alleges and incorporates by reference the allegations as set forth in the

      preceding paragraphs of this Complaint.

67.   Plaintiff opposed discrimination by Defendant and participated in the EEOC process.

68.   Defendant took materially adverse action against Plaintiff.

69.   There was a causal connection between Defendant's materially adverse action (retaliation) and

      the Plaintiff's protected activity (complaining about disability discrimination).

70.   The Defendant's retaliation against Plaintiff in response to her complaint about disability

      harassment was willful and Defendant's intentional acts were committed with malice and/or a

      reckless indifference to Plaintiff's federally-protected rights. Accordingly, Plaintiff is entitled

      to have and recover punitive damages from Defendant.

71.   Plaintiff is further entitled to recover reasonable fees, the costs and the expenses of this action

      and such interest as may be allowed by law

72.   As a result of Defendant's actions, Plaintiff suffered from a loss of income, severe emotional

      distress.

                           FOURTH CLAIM FOR RELIEF
                   NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

73.   Plaintiff hereby re-alleges and incorporates by reference the allegations as set forth in the

      preceding paragraphs of this complaint.

74.   Defendant owed Plaintiff a duty of care to maintain a work environment that was free from

      unlawful violations of the Americans with Disabilities Act and the unlawful negligent

      infliction of emotional distress.

75.   It was reasonably foreseeable that Defendant's conduct would cause severe emotional distress.

76.   As a direct and proximate result of the Defendant's actions, Plaintiff suffered from pecuniary

      losses, including but not limited to loss of income. In addition, Plaintiff sustained, as a direct

                                                                                                       11




      Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 11 of 25
      and proximate result of Defendant's actions, damages in the form of severe emotional distress,

      including but not limited to the physical symptoms of stress, sleeplessness, humiliation, loss of

      concentration, and anxiety. Accordingly, Plaintiff is entitled to have and recover

      compensatory damages from Defendant.

77.   Failure by Defendant to discipline Linda Hollingsworth and Margaret Crumpler or otherwise

      stop Margaret Crumpler from continuing to discriminate against Plaintiff was a passive

      sanction of their conduct by Defendant.

78.   Defendant is responsible for the conduct of its managers and employees under the doctrine of

      respondeat superior.

79.   As a proximate result of the negligence, Plaintiff has suffered severe emotional distress, and

      loss of income, thereby entitling Plaintiff to compensatory damages.

80.   The Defendant's harassment, failure to reasonably accommodate Plaintiff's disability, and

      retaliation against Plaintiff in response to her complaint were willful and were committed with

      malice or reckless indifference to Plaintiff's federally-protected rights. Accordingly, Plaintiff

      is entitled to have and recover punitive damages from Defendant.

81.   Plaintiff is further entitled to recover reasonable fees, the costs and the expenses of this action

      and such interest as may be allowed by law.


                            FIFTH CLAIM FOR RELIEF
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

82.   Plaintiff hereby re-alleges and incorporates by reference the allegations as set forth in the

      preceding paragraphs of this complaint.




                                                                                                       12




      Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 12 of 25
83.    Defendant owed Plaintiff a duty of care to maintain a work environment that was free from

       violations of the Americans with Disabilities act and the unlawful intentional infliction of

       severe emotional distress.

84.    Margaret Crumpler engaged in extreme and outrageous conduct by doing the following:

      humiliating Plaintiff in front of her fellow employees and disciplining Plaintiff unfairly as

      compared to other employees.

85.   Margaret Crumpler intended to cause severe emotional distress with the intent of retaliating

      against the Plaintiff for complaining, by acting with reckless disregard to the likelihood that

      her actions would cause this harm to the Plaintiff. The Plaintiff's emotional distress was

      exacerbated by her anxiety disorder which was associated with her disability.

86.   Margaret Crumpler's conduct did in fact cause severe emotional distress for the Plaintiff, for

      which she received prescribed medication and treatment by a health professional.

87.   Defendant is responsible for the conduct of its managers and employees, including but not

      limited to Margaret Crumpler and Linda Hollingsworth under the doctrine of

      respondeat superior.

88.   As a direct and proximate result of the Defendant's actions, Plaintiff suffered from pecuniary

      losses, including but not limited to loss of income. In addition, Plaintiff sustained, as a direct

      and proximate result of Defendant's actions, damages in the form of emotional distress,

      including but not limited to the physical symptoms of stress, sleeplessness, humiliation, loss of

      concentration, and anxiety. Accordingly, Plaintiff is entitled to have and recover

      compensatory damages from Defendant.




                                                                                                        13




      Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 13 of 25
89.   The Defendant's retaliatory treatment of Plaintiff was willful, and Defendant's intentional acts

      were committed with malice and/or a reckless indifference to Plaintiff's federally-protected

      rights. Accordingly, Plaintiff is entitled to recover punitive damages from Defendant.

90.   Plaintiff is further entitled to recover reasqnable fees, the costs and the expenses of this action

      and such interest as may be allowed by law.


                                   SIXTH CLAIM FOR RELIEF
                                   NEGLIGENT SUPERVISION

91.   Plaintiff hereby re-alleges and incorporates by reference the allegations as set forth in the

      preceding paragraphs of this complaint.

92.   Margaret Crumpler committed at least one tort against Plaintiff. Margaret Crumpler harassed

      Plaintiff due to her disability and failed to comply with the disability accommodation and

      FMLA allowance, following Plaintiff's complaint to Carlie Matheson in HR about disability

      discrimination. Margaret Crumpler then responded in retaliation by giving Plaintiff

      disciplinary actions. Margaret Crumpler and Linda Hollingsworth failed to reasonably

      accommodate Plaintiff's accommodation request which would not have caused an undue

      hardship to Defendant.

93.   Margaret Crumpler owed Plaintiff a duty to maintain a work environment free from violation

      of the Americans with Disabilities Act and free from the infliction of severe emotional

      distress. Further, Defendant had a duty of care to its employees to protect them from

      discrimination and other tortuous conduct by members of its management.

94.   Margaret Crumpler was unfit for the work she was hired to perform because she unlawfully

      harassed Plaintiff because of her disability; refused to reasonably accommodate Plaintiff's




                                                                                                       14




      Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 14 of 25
        disability and retaliated against Plaintiff in response to Plaintiff's internal discrimination

        complaint.

95.     Defendant had actual or constructive notice of Linda Hollingsworth and Margaret Crumpler's

        unfitness. Carlie Matheson and Jenny Meekins was made aware of Plaintiff's complaint about

       Margaret Crumpler' s harassment based on her disability and about Margaret Crumpler' s

       retaliating against Plaintiff.



96.    Defendant is responsible for the conduct of its managers and employees, including but not

       limited to Linda Hollingsworth, Margaret Crumpler, Debra Horvath, Dorothy Woodard,

       Sandra Blanton, Jenny Meekins and Lauren Barker under the doctrine ofrespondeat superior.

97.    The Defendant's retaliatory treatment of Plaintiff was willful, and Defendant's intentional acts

       were committed with malice and/or a reckless indifference to Plaintiff's federally-protected

       rights. Accordingly, Plaintiff is entitled to recover punitive damages from Defendant.

98.    Plaintiff is further entitled to recover reasonable fees, the costs and the expenses of this action

       and such interest as may be allowed by law.

                            SEVENTH CLAIM FOR RELIEF
                     WRONGFUL DISCHARGE AGAINST PUBLIC POLICY


      1. Plaintiff hereby re-alleges and incorporates by reference the allegations as set forth in the

         preceding paragraphs of this complaint.


      2. The adverse employment actions taken by Defendant including the termination of Plaintiff

         from her employment due to her disability, were in violation of the public policy of the State

         of North Carolina prohibiting disability discrimination.




                                                                                                         15




       Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 15 of 25
3. It is the public policy of the State of North Carolina to protect and safeguard the right and

    opportunity for all persons to seek, obtain, and hold employment without discrimination or

    abridgment on account of disability as set forth in N.C.G.S. § 143-422.1, et seq.


4. Plaintiff is a member of a class of persons protected by the Statute in that she was

   discriminated against based on her disability.


5. Contrary to the public policy of North Carolina, Defendant, acting through its agents,

   wrongfully discharged Plaintiff because of her disability.


6. Defendant is liable for the acts of its managers and agents.


7. As a direct and proximate result of Defendant's illegal discriminatory practices which were

   contrary to North Carolina public policy, Plaintiff has in the past, and will in the future,

   suffer lost income and lost employment benefits as well as emotional pain, anguish,

   inconvenience, loss of enjoyment of life, and other non-pecuniary losses.


8. Defendant engaged in the aforesaid discriminatory practices in willful violation of the public

   policy of North Carolina and with a reckless indifference to the rights of Plaintiff.


9. Defendant's actions as herein described were malicious and in willful and wanton disregard

   of Plaintiff's rights.


10. Defendant's officers, directors, or managing agents were aware of, participated in, or

   condoned the malicious, willful and wanton violations of Plaintiff's rights.


11. The illegal actions set forth herein were tolerated and condoned by Defendant thus making

   the Defendant liable for punitive damages.




                                                                                                   16




Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 16 of 25
      12. Plaintiff is entitled to recover compensatory and punitive damages from Defendant in an

         amount exceeding $25,000.


      13. Plaintiff is further entitled to recover reasonable fees; the costs and expenses of this action

         and such interest as may be allowed by law.


                                       RESPONDEAT SUPERIOR

99.    Plaintiff hereby re-alleges and incorporates by reference the allegations as set forth in the

       preceding paragraphs of this complaint.

100. The actions of Linda Hollingsworth and Margaret Crumpler, including, but not limited to the

       harassment of Plaintiff, failure to reasonably accommodate Plaintiff's disability, retaliation

       against Plaintiff, infliction of severe emotional distress on Plaintiff were acts performed by an

       employee and agent of Defendant.

101. Defendant is responsible for the conduct of its managers and employees under the doctrine of

       respondeat superior.

102. In addition, or in the alternative, Defendant is liable for the conduct of Linda Hollingsworth,

       Margaret Crumpler, Debra Horvath, and Dorothy Woodard. Defendant had actual or

       constructive knowledge of such behavior; directed, approved of or failed to take adequate

       action to stop such behavior; and thereby ratified such behavior.

103. The acts of those employees or agents took place during the hours they were in fact working

       for Defendant.

104. These acts were related to or committed in the context of the conduct these employees or

       agents were hired to perform.




                                                                                                            17




      Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 17 of 25
105. The wrongful actions herein complained of were performed by agents of Defendant in the

     course of Defendant's business. Defendant is thus liable for its agents' actions under the

     doctrine of respondeat superior.

106. As a result of these actions, Plaintiff has been damaged in an amount to be determined at trial.

107. Plaintiff is entitled to recover from Defendant damages of more than Twenty-Five Thousand

     ($25,000.00), plus punitive damages, in an amount to be determined by the finder of fact, as

     well as attorney fees.

                                    DEMAND FOR JURY TRIAL

                          Plaintiff demands a jury trial on all issues so triable.

                                       PRAYER FOR RELIEF


WHEREFORE, Plaintiiffprays the Court:


   1. Enter a declaratory judgment that the practices complained of herein are unlawful and in

       violation of the Americans with Disability Act (ADA) and the laws and public policy of the

       State of North Carolina.


   2. For an injunction, enjoining Defendant from engaging in discrimination in the future;


   3. For a monetary judgment against Defendant for violations of the ADA (failure to

       accommodate disability, disability harassment and retaliation) representing all compensatory

       damages, including but not limited to loss of wages, loss of benefits, loss of status,

       emotional distress and inconvenience, which amount shall be determined specifically at the

       trial of this action;




                                                                                                    18




    Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 18 of 25
  4. For a monetary judgment against Defendant for willful violations of the ADA, representing

      punitive and/or liquidated damages, which amount shall be determined shall be determined

      specifically at the trial of this action;


  5. Consequential damages in an amount to be determined at the time of trial;


  6. For a monetary judgment against Defendant for wrongful discharge against public policy,

      which amount shall be determined specifically at a trial of this action;


  7. For a monetary judgment against Defendant for punitive damages for wrongful discharge,

      which amount shall be determined specifically at a trial of this action;


  8. For the costs of suit, including an award of reasonable fees;


  9. Pre-judgment and post-judgment interest, as provided by law; and


  10. For such other and further relief as may be just, proper and necessary to afford complete

      relief to Plaintiff and to provide Plaintiff that to which she is entitled at the time this action.


This the   d D day of (e-b            2019.

                                                  ~.~
                                                    Anstrice Epps
                                                    anstriceepps@gmail.com
                                                    113 Chowan Ct Raeford, NC 28376
                                                    Phone:910-494-5256

                                                   Pro Se Plaintiff




                                                                                                        19




   Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 19 of 25
STATE OF NORTH CAROLINA                              IN THE GENERAL COURT OF JUSTICE
                                                          SUPERIOR COURT DIVISION
 HOKE COUNTY                                           . r,r FILE NO.
                                                   ) ' ' ,:: U)             -----

ANSTRICE EPPS,                                    )
                                                  )
               Plaintiff,                         )
                                                  )'
               v.                                 )                  VERIFICATION
                                                  )
BB&T CORPORATION.,                                )
                                                  )
               Defendant.                         )



         I, Anstrice Epps, after being first duly sworn, do depose and say that I am the Plaintiff in the
above entitled action; that I have read the foregoing instrument and know the contents thereof; that
the same is true of my own knowledge, except those matters and things stated upon information and
belief, and to those I believe them to be true.




         I, the undersigned, an t-\O'(E           County, North Carolina Notary Public, do hereby
certify that Anstrice Epps, being duly sworn, did personally appear before me and did acknowledge
and subscribe the foregoing this the    20          day of        £:e.\?   ,
                                                                         2019.




          . .      .         03-
                               '21 - 2-D~\
M y Comtruss10n expues: - - - - - - - - - - - - - -




                                                                                                      20




     Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 20 of 25
                                                                                                     ~~\ L8SJt~
                                                                                                              E PAID


                                                                       61
                                                                                                     ~ %0RD, NC
                                                                                                      83
                                                                                                     ~t'M, Ni
                                                                                                         1 9


                              11 I 111111
                                                                       UNfff.DSTATES
                                                                       l'OST4t.SERVICEt$



                                                                              1000
                                                                                           1111111
                                                                                             27101
                                                                                                       $8.05
                                                                                                     R2305K1 42756-19
                           ,7018 0680 0001 5577 5943




Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 21 of 25
                                                                                                                              9 CVS] DO I D5
                                                                                                                 Fife No.
 STATE OF NORTH CAROLINA
 _ _ _ _ _H_O_KE
             ______                                   County                                                             In The General Court Of Justice
                                                                                                                  D District     ~ Superior Court Division
Name Of Plaintiff
                                                                     ··-   i"),"""\.
ANSTRICE EPPS                                                        __:, L. u
Address
                                                                                                                   CIVIL SUMMONS
113 CHOWAN CT
City, State, Zip
                                                                                                D ALIAS AND PLURIES SUMMONS (ASSESS FEE)
RAEFORD, NC 28376
                                      VERSUS                                                                                                         G.S. 1A-1, Rules 3 and 4
Name Of Defendant(s)                                                                      Date Original Summons Issued
BB&T CORPORATION
C/0 CT CORPORATION SYSTEM, REGISTERED AGENT                                               Date(s) Subsequent Summons(es) Issued
200 WEST SECOND ST 3RD FLOOR
WINSTON-SALEM, NC 27101

 To Each Of The Defendant{s) Named Below:
Name And Address Of Defendant 1                                                           Name And Address Of Defendant 2




                                                                                                                                        "".4'J;.:•:.:f'.~~
                    IMPORTANT! You have been sued! These papers are legal documents, DO NOT thro;~l~r.,.ijpers out!
                    You have to respond within 30 days. You may want to talk with a lawyer about yol!r case as soon as
                    possible, and, if needed, speak with someone who reads English and can translate these papers!
                    jlMPORTANTE! jSe ha entablado un proceso civil en su contra! Estos papeles son documentos legales.
                    jNO TIRE estos papeles!
                    Tiene que contestar a mas tardar en 30 dias. jPuede querer consultar con un abogado lo antes posible
                    acerca de su caso y, de ser necesario, hablar con alguien que lea ingles y que pueda traducir estos
                    documentos!
 A Civil Action Has Been Commenced Against You!
 You are notified to appear and answer the complaint of the plaintiff as follows:
 1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30) days after you have been
    served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's last known address, and
 2. File the original of the written answer with the Clerk of Superior Court of the county named above.
 If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name And Address Of Plaintiff's Attorney (if none, Address Of Plaintiff)
                                                                                                                                                             DAM Ja,5'M



                                                                                                                                        D Clerk Of Superior Court

                                                                                          Date Of Endorsement                Time
 D ENDORSEMENT (ASSESS FEE)                                                                                                                                  DAM DPM
     This Summons was originally issued on the date indicated                             Signature
     above and returned not served. At the request of the plaintiff,
     the time within which this Summons must be served is
     extended sixty (60) days.                                                                  DDeputycsc        D Assistant CSC      D Clerk Of Superior Court

 NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                             less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
                             so, what procedure is to be followed.

                                                                                       (Over)
  AOC-CV-100, Rev. 4118
  © 2018 Administrative Office of the Courts


                    Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 22 of 25
                                                                 I       RETURN OF SERVICE                         I
 I certify that this Summons and a copy of the complaint were received and served as follows:

                                                                              DEFENDANT 1
Date Served                             ITime Served
                                                                     DAM DPM
                                                                                          Name Of Defendant



 D     By delivering to the defendant named above a copy of the summons and complaint.

 D     By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
       person of suitable age and discretion then residing therein.

 D     As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
       below.
        Name And Address Of Person With Whom Copies Left {if corporation, give title of person copies left with)




 D     Other manner of service (specify)
                                                                                                                                          .,,




 D     Defendant WAS NOT served for the following reason:




                                                                              DEFENDANT2
Date Served                                                                               Name Of Defendant
                                        ' Time Served
                                                                     DAM DPM
 D     By delivering to the defendant named above a copy of the summons and complaint.
 D     By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
       person of suitable age and discretion then residing therein.

 D     As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
       below.
        Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)




 D     Other manner of service (specify)




 D     Defendant WAS NOT served for the following reason:




Service Fee Paid                                                                          Signature Of Deputy Sheriff Making Return
$
Date Received                                                                             Name Of Sheriff (type or print)


Date Of Return                                                                            County Of Sheriff



    AOC-CV-100, Side Two, Rev. 4/18
    © 2018 Administrative Office of the Courts


                   Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 23 of 25
                                                                                                                                                    1 9 C\ct]          0 0 I O5
                                                                                                                                     ~ FileNo.
  STATE OF NORTH CAROLINA
                                                                                                                                               In The General Court Of Justice
  _ _ _ _ _H_O_KE
               _____                                     County
                                                                                                                                         D   District ~ Superior Court Division
Name And Address Of Plaintiff 1
ANSTRICE EPPS
113 CHOWAN CT
                                                                                                                                             GENERAL
RAEFORD, NC 28376                                                                           ,...,   \...·                   CIVIL ACTION COVER SHEET
                                                                                                                   ~ INITIAL FILING                  O SUBSEQUENT FILING
Name And Address Of Plaintiff 2                                                                                 . _Rule 5(b), General Rules of Practice For Superior and District Courts
                                                                                                    Name And Address Of Attorney Or Party, If Not Represented (complete for initial
                                                                                                    appearance or change of address)




                                        VERSUS
Name Of Defendant 1
BB&T CORPORATION                                                                                    Telephone No.                                     'Cellular Telephone No.
C/0 CT CORPORATION SYSTEM, REGISTERED AGENT
200 WEST SECOND ST 3RD FLOOR                                                                        NC Attorney Bar No.                  I
                                                                                                                                         Attorney E-Mail Address
WINSTON-SALEM, NC 27101
Summons Submitted ~ Yes         D No                                                                        D    Initial Appearance in Case                        I D Change of Address
 Name Of Defendant 2                                                                                Name Of Firm


                                                                                                    FAX No.


                                                                                                    Counsel for
,__S~u-m_m_o-ns-S~u-b-m~itt_e_d_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___,                             D All Plaintiffs D All Defendants D                     Only (list party(ies) represented)
                       0Yes0 No

 ~ Jury Demanded In Pleading                                                                        D           Amount in controversy does not exceed $15,000
 D    Complex Litigation                                                                            D           Stipulate to arbitration

                                                                            TYPE OF PLEADING
      (check all that apply)                                                                                    (check all that apply)
 D    Amend (AMND)                                                                                  D           Failure To State A Claim (FASC)
 D    Amended Answer/Reply (AMND-Response)                                                          D           Implementation Of Wage Withholding In Non-lV-D Cases (OTHR)
 D    Amended Complaint (AMND)                                                                      D           Improper Venue/Division (IMVN)
 D    Assess Costs (COST)                                                                           D           Including Attorney's Fees (ATTY)
 D    Answer/Reply (ANSW-Response) (see Note)                                                       D           Intervene (INTR}
 D    Change Venue (CHVN)                                                                           D           lnterplead (OTHR)
 ~ Complaint (COMP)                                                                                 D           Lack Of Jurisdiction (Person) (LJPN)
 D    Confession Of Judgment (CNJF)                                                                 D           Lack Of Jurisdiction (Subject Matter) (LJSM)
 D    Consent Order (CONS)                                                                          D           Modification Of Child Support In IV-D Actions (MSUP)
 D    Consolidate (CNSL)                                                                            D           Notice Of Dismissal With Or Without Prejudice (VOLD)
 D    Contempt (CNTP)                                                                               D           Petition To Sue As Indigent (OTHR)
 D    Continue (CNTN)                                                                               D           Rule 12 Motion In Lieu Of Answer (MOLA)
 D    Compel (CMPL}                                                                                 D           Sanctions (SANG)
 D    Counterclaim (CTCL) Assess Court Costs                                                        D           Set Aside (OTHR)
 D    Crossclaim (list on back) (CRSS) Assess Court Costs                                           D           Show Cause (SHOW)
 D    Dismiss (DISM) Assess Court Costs                                                             D           Transfer (TRFR)
 D    Exempt/Waive Mediation (EXMD)                                                                 D           Third Party Complaint (list Third Party Defendants on back) (TPCL}
 D    Extend Statute Of Limitations, Rule 9 (ESOL)                                                  D           Vacate/Modify Judgment (VCMD)
 D    Extend Time For Complaint (EXCO)                                                              D           Withdraw As Counsel (WDCN)
 D    Failure To Join Necessary Party (FJNP)                                                        D           Other (specify and list each separately)




 NOTE: All filings in civil actions shall include as the first page of the filing a cover sheet summarizing the critical elements of the filing in a format prescribed by the Administrative
       Office of the Courts, and the Clerk of Superior Court shall require a party to refile a filing which does not include the required cover sheet. For subsequent filings in ciVil
          actions, the filing party must either include a General CiVil (AOC-CV-751), Motion (AOC-CV-752), or Court Action (AOCaCV-753) cover sheet.

  AOC-CV-751, Rev. 1/14                                                                    (Over)
  © 2014 Administrative Office of the Courts


                  Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 24 of 25
        .       . \: ..- .·· J,   .·
                                           ·.·.
                                        ',··
                                                    ·.
                                                  ...    • I             CLAIMS FOR RELIEF                            I .· >..:·.::· ,:.,·; ., .; .,>•. > · •   '.   ,,,:   >:
D      Administrative Appeal (ADMA)                            D   Limited Driving Privilege - Out-Of-State            D Product Liability (PROD)
D      Appointment Of Receiver (APRC)                                 Convictions (PLOP)                               D Real Property (RLPR)
D      Attachment/Garnishment (ATTC)                           D   Medical Malpractice (MDML)                          D Specific Performance (SPPR)
D      Claim And Delivery (CLMD)                               D   Minor Settlement (MSTL)                             D Other (specify and list each separately)
D      Collection On Account (ACCT)                            D   Money Owed (MNYO)
D      Condemnation (CNDM)                                     D   Negligence - Motor Vehicle (MVNG)
D      Contract (CNTR)                                         ~ Negligence - Other (NEGO)
D      Discovery Scheduling Order (DSCH)                       D   Motor Vehicle Lien G.S. 44A (MVLN)
D      Injunction (INJU)                                       D   Possession Of Personal Property (POPP)

Date                                                                                   ISignature Of Attorney/Party
 FEES IN G.S. 7A-308 APPLY
 Assert Right Of Access (ARAS)
 Substitution Of Trustee (Judicial Foreclosure) (RSOT)
 Supplemental Procedures (SUPR)

 PRO HAC VICE FEES APPLY
 Motion For Out-Of-State Attorney To Appear In NC Courts In A Civil Or Criminal Matter (Out-Of-State Attorney/Pro Hae
 Vice Fee)

No.         D    Additional Plaintiff(s)




                                                                                                                                                        Summons
No.         D     Additional Defendant(s)                  D    Third Party Defendant(s)
                                                                                                                                                        Submitted
                                                                                                                                                        0Yes 0No

                                                                                                                                                        0Yes 0No

                                                                                                                                                        0Yes ONo

                                                                                                                                                        OYes ONo

                                                                                                                                                        0Yes 0No
Plaintiff(s) Against Whom Counterclaim Asserted




Defendant(s) Against Whom Crosse/aim Asserted




  AOC-CV-751, Side Two, Rev. 1/14
  © 2014 Administrative Office of the Courts


                      Case 1:19-cv-00346-CCE-JLW Document 1-1 Filed 03/28/19 Page 25 of 25
